                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

ROGER LEE BAKER, JR.,            *

      Plaintiff,                 *

vs.                              *
                                         CASE NO. 4:19-CV-108 (CDL)
JOHN WILLIAM JOHNSON, JR., and   *
BOBBY G. PETERS
                                 *
      Defendants.
                                 *

                             O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

December 2, 2019 is hereby approved, adopted, and made the Order

of the Court.

      The Court considered Plaintiff’s objections to the Report and

Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 27th day of December, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA
